 Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 1 of 49 PageID #: 1012




                    IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELA WARE

IN RE LMI LEGACY HOLDINGS, INC.,               Chapter 11
et al.,                                        Bankr. No. 13-12098 (KBO)
              Reorganized Debtors.             (Jointly Administered)


EDWARD L. LIPSCOMB, AS SPECIAL                 Adv. No. 15-51069 (KBO)
TRUSTEE OF THE LMI GUC TRUST,

                     Appellant,
               V.                              Civ. No. 19-887-CFC

CLAIRVEST EQUITY PARTNERS
LIMITED PARTNERSHIP, et al.,

                     Appellee.


James S. Green, Jr., Matthew R. Pierce, Nicolas E. Jenner, LANDIS RATH &
COBB LLP, Wilmington, Delaware

     Counsel for Appellant

Steven M. Miller, MORRIS JAMES LLP, Wilmington, Delaware; David T.B.
Audley, Michael T. Benz, CHAPMAN AND CUTLER LLP, Chicago, Illinois

     Counsel for Clairvest Appellees

Art C. Aranilla, MARSHALL DENNEHEY WARNER COLEMAN & GOGGIN,
Wilmington, Delaware; Gregory W. Fox, Carol A. VanderWoude, MARSHALL
DENNEHEY WARNER COLEMAN & GOGGIN, Philadelphia, Pennsylvania

     Counsel for Appellees Louis P. Rocco and Saverio Burdi

                           MEMORANDUM OPINION

___ ltf, 2020
        _;__-'---


Wilmington, Delaware
    Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 2 of 49 PageID #: 1013




I.      INTRODUCTION

        Appellant Edward L. Lipscomb, as special trustee ("Trustee") of the LMI

GUC Trust created in the Chapter 11 cases of the above-captioned reorganized

debtors, and plaintiff in the above-captioned adversary proceeding, appeals the

Decision, In re LMI Legacy Holdings, Inc., 2017 WL 1508606 (Bankr. D. Del.

Apr. 27, 2017) (Adv. D.I. 188) 1 and Order (Adv. D.I. 189) dismissing with

prejudice the Trustee's breach of fiduciary duty claims set forth in Counts I, II, and

III of Trustee's complaint (Adv. D.I. 4; Appx. Ex. 3) ("Complaint") against

defendants: (i) Clairvest Equity Partners Limited Partnership, Clairvest Group,

Inc., Clairvest Acquisition LLC, and Clairvest GP Manageco, Inc. (together, the

"Clairvest Entities"); (ii) David Sturdee; Kenneth Rotman, Aly Champsi, Sidney

Horn, and Alan Torrie (together, the "Clairvest Directors," and together with the

Clairvest Entities, "Clairvest Appellees"); and (iii) defendants Louis Rocco




1
 The docket of the Chapter 11 cases, captioned In re LMI Legacy Holdings, Inc.,
No. 13-12098 (KBO) (Bankr. D. Del.), is cited herein as B.D.I. _," and the docket
of the adversary proceeding, captioned Lipscomb v. Clairvest Equity Partners
Limited Partnership, Adv. No. 15-51069 (KBO) (Banla. D. Del.), is cited herein as
"Adv. D.I. _." The appendix (D.I. 15) filed by the Clairvest Appellees in support
of their answering brief (D.I. 14) is cited herein as 'Appx. _."
 Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 3 of 49 PageID #: 1014




("Rocco") and Saverio Burdi ("Burdi"). For the reasons set forth herein, the Court

affirms the dismissal of Counts I, II, and III of the Complaint.

II.   BACKGROUND

      A.     The Debtors and the Parties to the Appeal

      Alan Landauer ("Landauer") formed Landauer Metropolitan, Inc. ("LMI"

and, together with its affiliates, the "Debtors") in 1999 upon merging his family

business with another home health care services and products company. (D.I. 10 at

4). Before filing for bankruptcy in 2013, LMI operated as a regional home medical

equipment supplier in the northern United States. (Complaint ,I 36). The majority

ofLMI's sales and rentals were historically paid for through third-party payor

groups, such as Medicare. (Id. ,I 37). In 2003, Congress enacted legislation

requiring a competitive bidding process for many of the items sold and rented by

LMI ("Competitive Bidding"). (Id. ,I 38). As a supplier, LMI was compelled to

take part in the process to secure Medicare contracts. (Id.) The Competitive

Bidding process is run by the Center for Medicare Services ("CMS"), and bids are

evaluated based on the bidder's eligibility, financial stability, and the bid price.

(Id.) Approximately 3 5% of LMI' s historical revenues were derived directly from

Medicare and Medicaid programs. (Id.1137-39).

      Clairvest is a Toronto-based equity firm and was LMI's controlling

shareholder prior to the bankruptcy. (Id.   12, 40). Clairvest began investing in


                                            2
    Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 4 of 49 PageID #: 1015




LMI through its private equity funds in December 2002 and quickly obtained a

controlling position in LMI. (Id.       ,r 42).   On the petition date, Clairvest owned a

62.5% equity interest in LMI. (Id.        ,r 40).   Clairvest also controlled LMI's Board

through its power to nominate five of the nine members ofLMI's Board (the

"Clairvest Directors" and "Board," respectively). Clairvest Directors Sturdee,

Rotman, and Champsi were members of the nine-person LMI Board of Directors

and were also employed at Clairvest. 2 (Id.             ,r,r 19-21).    Clairvest Directors Torrie

and Horn were also members of the LMI Board, having been nominated by

Clairvest. (Id.   ,r,r 27-28).   Defendant Rocco was a Board Member, President and

CEO of LMI. (Id.      ,r,r 6, 22).   Defendant Burdi was LMI's Executive Vice

President of Sales and was not a Director. (Id.             ,r 23).
        On August 16, 2013, the Debtors filed voluntary petitions for banlauptcy

relief under chapter 11 of the Banlauptcy Code. (Id.                   ,r 32).   Clairvest held a claim

against the estate for $5 .2 million derived from three loans made to LMI between

March 2010 and February 2011, which claim accounted for approximately 30% of

the Debtors' estimated general unsecured creditor pool. (Id.                     ,r 43).   On March 13,

2014, the Debtors filed their joint plan of liquidation (B.D.I. 650) (as amended and

modified, the "Plan"). On April 28, 2014, the Banlauptcy Court entered an order




2
 In November 2012, Sturdee resigned and was replaced on the LMI Board by
Rotman. (Complaint, ,r,r 19-20). They did not serve on the Board at the same time.

                                                    3
 Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 5 of 49 PageID #: 1016




confirming the Plan (B.D.I. 761) (the "Confirmation Order"). On May 1, 2014, the

Plan became effective. (Complaint -if 14). Under the Plan and Confirmation Order,

as well as a settlement agreement approved by the Bankruptcy Court (B.D.I. 282),

the right to prosecute the claims asserted in the Complaint were transferred to the

"GUC Trust" - a trust established for the benefit of the holders of allowed general

unsecured claims asserted against the Debtors. Trustee is the Special Trustee of

the GUC Trust. (Complaint ,r,r 15-17).

      B.     The Complaint

      Following a number of years of growth, LMI's revenue peaked in 2011 with

reported net revenue of $139,656,000. LMI's net revenue fell slightly in fiscal

year 2012 to $137,160,000 and again in fiscal year 2013 to $128,500,000. LMI

Legacy, 2017 WL 1508606 at *2. The primary cause ofLMI's bankruptcy filing

was not its profitability or cashflow in from 2011 to 2013 but rather LMI's failure

to win a single services area in Medicare's 2013 Competitive Bidding. (Id.;

Complaint ,r,r 35-40). LMI's bids were rejected despite their competitive pricing

based on CMS' s determination that LMI might not be financially able to provide

the services upon which it bid. (B.D.I. 100-6, 8/20/2013 Hr'g Tr. at 6:15-24

(Debtors' first day hearing)).

      The Complaint alleges that in 2011, Clairvest initiated a sale process for

LMI and signed an engagement letter with RBC Capital Markets, LLC ("RBC") as



                                         4
 Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 6 of 49 PageID #: 1017




its investment banker before involving non-LMI Board Members. (Id.             ,r,r 69-71 ).
RBC was an investor in a separate Clairvest fund, and this preexisting relationship

was not disclosed to the Board. (Id. at ,r,r 69-73). The Trustee concedes that,

under the Shareholder Agreement, Clairvest had the right to require LMI to initiate

a sale process (D.1. 10 at 36; see also Adv. D.I. 100-7, ,r 11. l(b) at 4-5

(Shareholders Agreement)), and Clairvest had the right to select LMI's investment

advisor. (Adv. D.I. 100-7, ,r 11.l(b) at 4-5). The Complaint asserts that,

notwithstanding these rights, final approval of the investment banker was reserved

to Landauer, which Clairvest did not obtain the consent prior to RBC' s

engagement.

        At a November 4, 2011 LMI Board meeting, the Board created a three-

person subcommittee, including Sturdee (nominated by Clairvest), Landauer,

LMI's founder and chairman, and Rocco, LMI's President, "to oversee the sale

process." (Id.   ,r 71).   The Complaint alleges that this Committee was a sham and

that the LMI Board left the sale process entirely to the Clairvest Appellees. (Id.        ,r,r
2-4).

        The initial sale process ended in May of 2012 without a single acceptable

bid having been received. (Id.     ,r 78).   It is unclear what constituted an acceptable

bid," but the Trustee alleges that Clairvest - not LMI - had provided RBC with

guidelines for what would be acceptable. The Trustee believes that Clairvest



                                                5
 Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 7 of 49 PageID #: 1018




received offers that valued LMI in excess of $70 million. (Id. ,I 87). Trustee

speculates that bids for LMI were received but withheld based on a provision in the

Shareholders Agreement which would have required the bids to be accepted. (D.I.

10 at 39-40).

       The Complaint alleges that once the sale process yielded no buyers, the

Board ignored the potential negative financial impact to LMI of the new

Competitive Bidding requirements by not pursuing strategic partnerships with

other companies that also had Medicare licenses, thus hedging against the loss of

business resulting from Competitive Bidding. The Complaint alleges this strategy,

"would have been a strategy to prevent these Chapter 11 cases." (Complaint ,r 84).

Citing a Clairvest internal memorandum of February 2012, the Complaint alleges

that LMI's Board, at Clairvest's direction, ignored this option because the Clairvest

Appellees were interested only in liquidating Clairvest's investment in LMI. (Id. ,I

83).

       On or about January 30, 2013, LMI learned that it had been disqualified

from round two of Competitive Bidding and had not "won any bids." (Id. ,I 92).

As a consequence, as of July 1, 2013, LMI would not have any contracts to supply

products to new Medicare patients. (Id. ,I 92).

       Clairvest apparently anticipated the 2013 negative ruling from CMS and had

already renewed its effort to sell LMI. See LMI Legacy, 2017 WL 1508606 at *2.



                                         6
  Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 8 of 49 PageID #: 1019




The Complaint alleges that Clairvest, on its own, commenced new efforts to

negotiate a sale ofLMI, and that, by the end of January of 2013, Clairvest had

negotiated a non-disclosure agreement with a potential suitor. (Complaint ,-r 95).

The Complaint alleges that by April 2013, Champsi had "discussed a possible sale

or merger" ofLMI with at least six companies: Allcare, Bioscript, Lincare,

Quadrant, Medstar Surgical, and Community. (Id. ,-r 100).

         By March 2013, Clairvest had begun negotiating with Passaic Healthcare

Services, LLC d/b/a Allcare Medical ("Allcare"). Notwithstanding these actions

by Clairvest, it was not until March 4, 2013 that LMI's Board met to begin

discussing, for the first time since CMS 's adverse ruling, LMI's sale and merger

options. The minutes appear to show that Clairvest and its Board Members did not

disclose the negotiations with All care, the letter of intent Clairvest had received

from All care that day, or discuss RBC' s involvement in the new sale process. (Id.

,-r,-r 95-96).

         Over the following months, a number of transactions were explored by the

Board. Board Members independently pursued different potential transactions,

which resulted in growing internal strife. (Id. ,-r,-r 98-103 ).

        On April 29, 2013, a nonbinding Letter of Intent with All care was executed,

providing that All care would acquire LMI by paying LMI' s existing shareholders

$33 million in cash and assuming LMI's debt. (Id. ,-r 106). The Trustee alleges



                                             7
 Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 9 of 49 PageID #: 1020




that there are no Board minutes indicating that the Board approved this sale or was

aware that this LOI had been executed. (Id.       ,r,r 106-108).   The Trustee alleges that

after receiving offers from two other companies, Clairvest sought to expeditiously

finalize a deal with All care, exclusive of Board consideration. (Id.      ,r 11 7).   At the

May 13, 2013 Board meeting Champsi-not RBC nor the Special Committee -

provided updates regarding the various potential transactions being pursued and

the process to date. (Id.   ,r 121).   Champsi reported that the most serious proposal

received was from Allcare. (Id.) The minutes of the Board meeting reflect an

extended discussion regarding the potential transactions. Discussion thereafter was

held on the issue of whether the Board should pursue the Allcare transaction or

whether the Board should maintain the status quo and not approve any proposed

transaction. (Adv. D.I. 100-3 at 3). At the discussion's end, the Board, by an 8-1

vote, submitted the Allcare transaction to the shareholders for approval and

authorized management to take all actions necessary to consummate the

transaction. (Id.) Thereafter, on May 15, 2013, LMI entered into a standstill

agreement with Allcare. (Complaint ,r 122). On May 16, 2013, Allcare and LMI

issued a press release announcing their merger. (Id.      ,r 123).
      However, on May 20, 2013, LMI was notified that the U.S. Attorney

General's office had initiated a civil investigative demand ("CID") with respect to

alleged violations by LMI under the Federal False Claims Act. (Id.          ,r 124).   When



                                              8
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 10 of 49 PageID #: 1021




LMI notified Allcare of the CID, Allcare demanded renegotiation of the previously

announced merger agreement, with the aim of mitigating any potential risk

associated with the CID. (Id.~ 125).

      Champsi requested that Allcare waive its rights under the standstill

agreement to permit LMI to meet with Medstar Surgical and Ocean Medical over a

potential alternative deal, and merger talks broadened to include those two other

companies. (Id.~~ 126-127). At that time, Rite Care also expressed an interest in

joining the proposed merger. (Id. ~128). The LMI Board then held a two-day

meeting on June 3-4, 2013 to discuss the new proposals, including the revised

Allcare proposal. (Id.   ~   129; Adv .D.I. 100-4 at 2-3; Adv . .D.I. 100-5 at 2-3). At

the conclusion of this two-day meeting, the LMI Board unanimously agreed to

proceed with the Medstar and Ocean transactions, including LMI entering into a

triangular merger with a new holding company pursuant to which LMI' s

shareholders would receive a combination of common stock and debt of the new

holding company. (Adv. D.I. 100-5 at 2). Thereafter, Ocean backed out of the

merger and Rite Care replaced Ocean under a new merger arrangement (the "LMR

Merger"). (Complaint~ 134). On June 17, 2013, the LMR Merger was approved

at a special meeting of shareholders. (Id.)

      Under the merged company, Rocco was to be designated as the co-CEO with

Zeb Pirzada ("Pirzada"), the CEO of Medstar Surgical, an arrangement with which



                                             9
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 11 of 49 PageID #: 1022




Rocco had expressed dissatisfaction, but in favor of which he nonetheless voted.

(Id.   ,r,r 136-38).   The Complaint alleges that immediately thereafter, LMI began

having difficulty implementing the merger due to certain non-compliance issues.

The Complaint alleges that notwithstanding these issues, Champsi and Pirzada

alerted Rocco that they intended to operate the merged companies "in violation of

the law" until management could resolve the non-compliance issues. (Id. ,I 135).

To remedy the issue of non-compliance, Clairvest proposed certain work-around

solutions, including a subcontracting arrangement under which LMI could comply

with Medicare regulations and use Rite Care's Medicare contracts. (Id. ,I 148).

Although the merger was not yet finalized, the Complaint alleges that LMI

transferred a total of $300,000 to Medstar on June 20, 2013, June 27, 2013 and

July 3, 2013. (Id. ,I 146).

         By early July 2013, TD Bank, one ofLMI's lenders, had not yet approved

the LMR Merger. (Id.        ,r,r 145-46).   As a result, LMI could not take any Medicare

orders, instead having to forward them to Rite Care. (Id. ,I 145). On July 10, 2013,

LMI reached a compromise with TD Bank, whereby the bank would consent to the

LMR Merger and later be responsible for an intercreditor agreement with Medstar.

(Id. ,I 149). The Complaint asserts that "[t]his compromise would have led to the

consent from TD Bank required to consummate the LMR Merger, potentially

ultimately saving [LMI]." (Id.).



                                                10
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 12 of 49 PageID #: 1023




      Within hours of reaching this compromise with TD Bank, however, Rocco

and Burdi resigned from their positions at LMI and joined Allcare, persuading key

LMI employees to join them. (Id. 11150-154). As a direct result of Rocco and

Burdi's resignations, TD Bank withheld its consent to the LMR Merger and

declared a material adverse change under its credit agreement with LMI. (Id.         1
159). In July 2013 LMI's senior secured lenders asserted that an event of default

had occurred and began restricting LMI' s access to cash collateral. (Id.   1 47).
      Adam Landauer, LMI's chairman and non-defendant stated that the "failed

Allcare transaction and the events that followed- including Allcare's improper

solicitation and hiring away of Debtors' senior employees - irreparably harmed the

Debtors' business and were a primary cause of the Debtors' need to seek

bankruptcy protection." (Adv. D.I. 100-6, 144 at 16) (emphasis added)).

      LMI and its affiliates declared bankruptcy on August 16, 2013, with a pre-

negotiated stalking horse purchaser, Quadrant Management Inc., and a plan to sell

the Debtors' business at auction. (Id. 1149-50).

      On August 14, 2015, the Trustee filed his Complaint alleging eighteen

claims against various parties associated with LMI, Clairvest, and the failed LMR

Merger. In Counts I and II of the Complaint, Trustee seeks to hold the Clairvest

Appellees liable for LMI's bankruptcy filing and the associated economic losses by

alleging that they breached their fiduciary duties to LMI and its shareholders.



                                         11
    Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 13 of 49 PageID #: 1024




Count I alleged breach of fiduciary duties against LMI's Board (Complaint ,r,r 161-

171 ); Count II alleged breach of fiduciary duties against the Clairvest Appellees

(id.   ,r,r 172-188); and Count III alleged breach of fiduciary duties against Rocco
and Burdi as officers of LMI (id.    ,r,r 6, 22).
         C.     Motions to Dismiss

         The Clairvest Appellees challenged the allegations in the Complaint by

filing a motion pursuant to Federal Rule of Civil Procedure 12(b)(6) (made

applicable by Federal Rule of Bankruptcy Procedure 7012) (the "Clairvest

Dismissal Motion"). (Adv. D.I. 98). The Clairvest Dismissal Motion sought

dismissal of all counts in the Complaint against the Clairvest Appellees, which

include Counts I, II, X, XI, XII, XV, XVI, XVII and XVIII. Motions to dismiss

were filed as well by the other defendants (Adv. D.I. 96, 101, 108) (together with

the Clairvest Dismissal Motion, the "Dismissal Motions").

         On February 23, 2017, the Honorable Christopher S. Sontchi3 held oral

argument on the Dismissal Motions. (Appx. Ex. 4 (2/23/2017 Hr'g Tr.)). On April

27, 2017, Judge Sontchi entered the Decision determining, inter alia, that the

breach of fiduciary duty claims in Counts I, II, and III would be dismissed with




3
  LMI's Chapter 11 cases, including this adversary proceeding, have since been
reassigned to the Honorable Karen B. Owens.

                                             12
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 14 of 49 PageID #: 1025




prejudice, LMI Legacy, 2017 WL 1508606, * 17, along with the accompanying

Order (Appx. Ex. 1).

      In the Decision, the Bankruptcy Court addressed the allegations in Counts I

and II of the Complaint against the backdrop of the exculpatory clause in LMI's

certificate of incorporation (the "Exculpatory Clause"), which provided:

             No director shall be personally liable to the corporation or its
             shareholders for damages for any breach of duty in such capacity,
             except that this provision shall not eliminate or limit the liability of
             any director (i) if a judgement or other final adjunction adverse to
             such director establishes that such director's acts or omissions with in
             bad faith or involved intentional misconduct or a lmowing violation of
             law or that such director personally gained in fact a financial profit or
             other advantage to which such director was not legally entitled or that
             such director's acts violated Section 719 of the Business Corporation
             law of (ii) for any act or omission prior to the adoption of this
             provision. 4

Judge Sontchi applied New York law, 5 which dictates that fiduciary duty claims

premised on the breach of the "duty of care" are unavailable when certificate of

incorporation language like the Exculpatory Clause has been adopted by the

corporation for the protection of its directors. LMI Legacy, 2017 WL 1508606, at

*4-5. Judge Sontchi held that the allegations against the Clairvest Appellees in

Counts I and II essentially charging the Clairvest Appellees with negligent acts and




4
  The Exculpat01y Clause can be found in LMI' s certificate of incorporation at
Adv. D.I. 100-15 at 4, 30.
5
  Although the issue was contested below, the Trustee now concedes that New
York law applies to this appeal. (D.I. 17 at 28).

                                         13
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 15 of 49 PageID #: 1026




omissions, were "duty of care claims, and not duty of loyalty claims," id. at *9, and

were accordingly barred by the Exculpatory Clause.

      Judge Sontchi further held that the Trustee failed to plead around the

Exculpatory Clause by alleging a plausible claim that the Clairvest Appellees acted

in bad faith, engaged in intentional misconduct, or received a personal benefit. Id.

at *8. Judge Sontchi determined that the Clairvest Appellees were accordingly

entitled to the benefit of the "business judgment rule." Id. at *9. Judge Sontchi

therefore dismissed Counts I and II of the Complaint against the Clairvest

Appellees with prejudice. For the same reasons, the Bankruptcy Court dismissed

Count I against Rocco and Count III against both Rocco and Burdi with prejudice.

Id. The Decision indicated that dismissal was with prejudice but stated no reason

to support a denial of the Trustee's opportunity to amend. See id.

      The Counts of the Complaint not dismissed in the Order were dismissed by

the Bankruptcy Court upon agreement of the parties. (D.I. 10 at 22-23). In

addition, Trustee states in his opening brief that he does not appeal the dismissal of

Count XII against the Clairvest Appellees. (Id. at 23). Accordingly, this appeal of

the Decision and Order relates only to the dismissal of Counts I, II, and III.

      D.     Motion for Reconsideration

      On May 11, 2017, the Trustee moved for reconsideration pursuant to Federal

Rule of Civil Procedure 59(e) (made applicable by Federal Rule of Bankruptcy



                                          14
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 16 of 49 PageID #: 1027




Procedure 9023) (Adv. D.I. 190) ("Reconsideration Motion"). On August 10,

2017, after the Reconsideration Motion was fully briefed, the Bankruptcy Court

entered a Memorandum Order denying the motion (the "Reconsideration

Decision"). In re LMI Legacy Holdings, Inc., 2017 WL 3432366, at *3 (Bankr. D.

Del. Aug. 10, 2017). Judge Sontchi noted that "[£]utility exists where the

complaint, as amended, 'would fail to state a claim upon which relief could be

granted'" and noted that the Trustee "provided no facts or allegations suggesting

that amendment of the Complaint would cause the Court to reach different results

with respect to the dismissed claims." Id. at *3 (quoting In re Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997). This appeal followed.

       The appeal is fully briefed. (D.I. 10, 14, 15, 16, 17). On November 23,

2020, the Court held oral argument. (D.I. 23).

III.   JURISDICTION AND STANDARD OF REVIEW

       The appeal seeks reversal of the Decision and Order granting in part

Appellees' Motions to Dismiss and remand of the matter to the Bankruptcy Court

to adjudicate the adversary proceeding on the merits of the remaining claims. The

Order was not final on issuance because at least one claim remained against all

parties in the adversary proceeding, including multiple claims against the

Appellees. The Order became final on April 3, 2019, when the Bankruptcy Court

entered the Order Approving Stipulation of Partial Dismissal (Adv. D.I. 242)



                                         15
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 17 of 49 PageID #: 1028




("Dismissal Order"), which dismissed with prejudice all remaining claims against

all remaining defendants except for the claims subject to this appeal. Accordingly,

the Order is final, and this Court has jurisdiction over the appeal pursuant to 28

u.s.c. § 158.
      This Court reviews a Bankruptcy Court's legal determinations de nova, its

factual findings for clear e1Tor, and its exercise of discretion for abuse thereof.

Interface Group-Nevada, Inc. v. Trans World Airlines, Inc. (In re Trans World

Airlines, Inc.), 145 F.3d 124, 130 (3d Cir. 1998).

      On appeal, Trustee raises three issues: (i) whether the Bankruptcy Court

properly dismissed the breach of fiduciary duty claims against the Clairvest

Appellees (Counts I and II); (ii) whether the Bankruptcy Court properly dismissed

the breach of fiduciary duty claims against Rocco and Burdi (Count III); and (iii)

whether the Bankruptcy Court properly dismissed Counts I, II, and III with

prejudice. The Bankruptcy Court's dismissal of the breach of fiduciary duty

claims is subject to de nova review. Gelman v. State Farm Mut. Auto. Ins. Co.,

583 F .3d 187, 190 (3d Cir. 2009) (exercising plenary or de nova review of an order

granting a motion to dismiss for failure to state a claim). The Bankruptcy Court's

dismissal of Trustee's claims with prejudice and denial of the Trustee's

opportunity to seek amendment is reviewed for abuse of discretion. Lorenz v. CSX




                                           16
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 18 of 49 PageID #: 1029




Corp., 1 F.3d 1406, 1413 (3d Cir. 1993) (reviewing denial of motion for leave to

amend and applying abuse of discretion standard).

       The Bankruptcy Court dismissed with prejudice Counts I, II, and III of the

Complaint pursuant to Federal Rule of Civil Procedure 12(b )(6), made applicable

to the adversary proceeding pursuant to Federal Rule of Bankruptcy Procedure

7012, "for failure to state a claim upon which relief can be granted." LMI Legacy,

2017 WL 1508606 at *9. Pursuant to Rule 12(b)(6), "courts must consider the

complaint in its entirety, as well as other sources courts ordinarily examine when

ruling on Rule 12(b )(6) motions to dismiss, in particular, documents incorporated

into the complaint by reference, and matters of which a court may take judicial

notice." Tellabs, Inc. v. Makar Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).

      A complaint can survive a motion to dismiss "only if, taking all well-pleaded

factual allegations as true, it contains enough facts to 'state a claim to relief that is

plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), and Bell Atl.

Corp. v. Twombly, 550 U.S. 554, 570 (2007). "A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged."

Sheridan v. NGK Metals Corp., 609 F.3d 239,262 n. 27 (3d Cir. 2010).

      This plausibility standard requires more than a mere possibility that a

defendant is liable to the plaintiff. Iqbal, 556 U.S. at 678. When a complaint



                                           17
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 19 of 49 PageID #: 1030




pleads facts that are merely "consistent with a defendant's liability," it "stops short

of the line between possibility and plausibility of entitlement to relief." Twombly,

550 U.S. at 557. The facts alleged must nudge the plaintiffs claims "across the

line from conceivable to plausible." Id. at 570. While on a motion to dismiss, all

well-pleaded facts are accepted as true, the trial court need not accept as true

conclusory statements, statements of law, or unwarranted inferences cast as factual

allegations. Twombly, 550 U.S. at 555-57.

IV.   ANALYSIS

      A.     Breach of Fiduciary Duty Under New York Law

      To assert a breach of fiduciary duty under New York law, a plaintiff must

show (1) a breach by a fiduciary of a duty owed to the plaintiff, (2) defendant's

knowing participation, and (3) damages. SCS Commc 'ns, Inc. v. Herrick Co., 360

F.3d 329, 342 (2d Cir. 2004). There are two components to a director's fiduciary

duties to a corporation: a duty of care, and a duty of loyalty and good faith. See

Friedman v. Wahrsager, 848 F.Supp.2d 278, 288 (E.D.N.Y. 2012); Norlin Corp. v.

Rooney, Pace Inc., 744 F.2d 255,264 (2d Cir. 1984). Absent a breach of duty, the

business judgment rule "bars judicial inquiry into actions of corporate directors

taken in good faith and in the exercise of honest judgment in the lawful and

legitimate furtherance of corporate purposes." Auerbach v. Bennett, 47 N.Y.2d

619, 620 (N.Y. 1979).



                                          18
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 20 of 49 PageID #: 1031




             1.     Duty of Care

       As the Bankruptcy Court observed, under New York law, "[a] director shall

perform his duties as a director, including his duties as a member of any committee

of the board upon which he may serve, in good faith and with that degree of care

which an ordinarily prudent person in a like position would use under similar

circumstances." LMI Legacy, 2017 WL 1508606, at *6 (quoting N.Y. BUS.

CORP. LAW§ 717(a)). The duty of care obligates directors to act on a reasonably

informed basis. Higgins v. NY Stock Exchange, Inc., 806 N.Y.S.2d 339, 362

(N.Y. Sup. Ct. 2005); Roselink Investors v. Shenkman, 386 F. Supp. 2d 209, 220

(S.D.N.Y. 2004) ("[D]irectors have a duty to inform themselves, prior to making a

business decision, of all material information reasonably available to them.")

(quoting Aronson v. Lewis, 473 A.2d 805, 812 (Del. 1984)). In order to establish a

breach of the duty of care, Plaintiff need only "establish that the offending parties'

actions were a 'substantial factor' in causing an identifiable loss." RSL Commc 'ns

PLC ex rel. Jervis v. Bildirici, 2006 WL 2689869, at *5 (S.D.N.Y. Sept. 14, 2006)

(internal citations omitted).

      However, as the Bankruptcy Court noted, the presence of an exculpatory

clause in a company's certificate of incorporation is relevant to an inquiry of

liability for breach of the duty of care. Section 402(6) of the New York Business

Corporation Law provides that, with certain exceptions, a "ce1iificate of



                                          19
    Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 21 of 49 PageID #: 1032




incorporation may set forth a provision eliminating or limiting the personal liability

of directors to the corporation or its shareholders for damages for any breach of

duty in such capacity ... " N.Y. BUS. CORP. LAW§ 402(b). Generally, section

402(b) shields a corporation's directors from liability for negligent acts or

omissions occurring in their capacity as directors. In re Ampal-Am. Israel Corp.,

543 B.R. 464, 473 (Bania·. S.D.N.Y. 2016). It also identifies five types of conduct

that cannot be exculpated: (1) bad faith, (2) intentional misconduct, (3) knowing

violation of law, (4) financial profit or other advantage to which the director was

not legally entitled, and (5) violations of section 719 of the Business Corporation

Law. 6 Id. As the Bankruptcy Court noted, "Absent bad faith or financial profit,

the existence of such an exculpation clause can form the basis for dismissal of a

claim alleging breach of duty of care." LMI Legacy, 2017 WL 1508606, at *6

(citing In re IT Grp. Inc., 2005 WL 3050611, at* 11 (D. Del. Nov. 15, 2005)). The

failure to act in good faith may be shown "where a fiduciary intentionally acts with

a purpose other than that of advancing the best interests of the corporation ... acts

with the intent to violate applicable positive law, or ... intentionally fails to act in



6
  Section 719 imposes liability against directors who vote or concur in the vote ( 1)
to declare a dividend or other distribution in violation of Business Corporation
Law § 51 O; (2) to purchase or redeem the corporation's shares in violation of§ 513;
(3) to distribute assets of the corporation to shareholders after dissolution without
paying or providing for known creditors and creditors; and (4) making a loan to a
director contrary to§ 714. N.Y. BUS. CORP. LAW§ 719(a). This section is
inapplicable to this appeal.

                                           20
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 22 of 49 PageID #: 1033




the face of a known duty to act, demonstrating conscious disregard for his duties."

Ampal-Am. Israel Corp., 543 B.R. at 475 (internal citations omitted).

             2.     Duty of Loyalty

      The fiduciary duty of loyalty dictates that an officer or director "may not

assume and engage in the promotion of personal interests which are incompatible

with the superior interests of their corporation." Foley v. D'Agostino, 21 A.D.2d

60, 66 (1964). As the Bankruptcy Court observed, self-interestedness is a hallmark

of the breach of one's duty of loyalty. LMI Legacy, 2017 WL 1508606, at *7.

"Director interest may either be self-interest in the transaction at issue (see Barr v.

Wackman, 329 N.E.2d 180, 184 (1975) (receipt of 'personal benefits')), or a loss of

independence because a director with no direct interest in a transaction is

'controlled' by a self-interested director." Marx v. Akers, 666 N.E.2d 1034, 1041

(1966). "The test for self-interestedness is not whether a director or someone who

controls him has engaged in or is liable for some sort of misconduct, but whether

he will 'receive a direct financial benefit from the transaction which is different

from the benefit to shareholders generally."' Stein v. Immelt, 472 F. App'x 64, 66

(2d Cir. 2012) (quoting Marx, 666 N.E.2d at 1042).

      The Bankruptcy Court, commenting on the distinction between the duties of

care and loyalty, stated that"[ c]ourts have, at times, found the distinction between

an exculpable lack of due care and a non-exculpable lack of loyalty and good faith



                                          21
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 23 of 49 PageID #: 1034




difficult to discern." LMI Legacy, 2017 WL 1508606, at *8. The Bankruptcy

Court noted that, "[i]n turning to Delaware law, New York courts have found lack

of due care involves fiduciary action taken solely by reason of gross negligence

and without any malevolent intent." Id. (quoting Ampal-Am. Israel Corp., 543

B.R. at 475) (internal citations and quotations omitted)). As explained in Ampal-

Am. Israel Corp. :

      Gross negligence includes "a failure to inform one's self of available
      material facts," and without more, cannot constitute bad faith. Instead, bad
      faith involves either subjective bad faith where the fiduciary is motivated by
      an actual intent to do harm, or a conscious disregard of one's fiduciary
      duties involving "misconduct that is more culpable than simple inattention
      or failure to be informed of all facts material to the decision."

Ampal-Am. Israel Corp., 543 B.R. at 475 (quoting In re Walt Disney Co.

Derivative Litig., 906 A.2d 27, 64-66 (Del. 2006)) (inte1nal citations omitted).

      B.     Breach of Fiduciary Duty Claims Against the Board (Count I) and
             the Clairvest Appellees (Count 11)

      Count I of the Complaint alleges that as directors ofLMI, the Board owed

LMI the fiduciary duties of care and loyalty. "The Board, acting both individually

and collectively, consciously disregarded its duties" by "neglecting to monitor the

Company's sale process" and "abandoning its crucial decision-making power and

authority over to Clairvest and the Clairvest Board Members," giving them

"unfettered control," which "was not in the best interests of the Company" because

they knew "Clairvest and the Clairvest Board Members would attempt to use the



                                         22
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 24 of 49 PageID #: 1035




sales process to try and recover Clairvest's worsening investment at the expense of

the company and its other stockholders." (Complaint~~ 163-164). Count I of the

Complaint further alleges that "the Board failed to act with the amount of care

required by ordinary persons in their position by failing to adequately and

deliberately inform themselves about the facts surrounding LMI's sale process,"

failing to seek "any other independent professional opinion or advice with respect

to the sale process or the fairness and/or adequacy of presented transactions," and

failing to "engage with the Special Committee." (Id.~ 165-166). Finally, "once

the Company attempted to integrate itself with Medstar and Rite Care, the Board

failed to consider or correct various apparent violations of healthcare laws,

including Medicare compliance regulations" and "wasted corporate assets by

allowing the Company to proceed with the LMR Merger before proper lender and

shareholder approval and by recklessly transferring hundreds of thousands of

dollars without receiving any value in return." (Id.   ~   167). As such, the Complaint

asserts, the Board is not entitled to the protection of the business judgment rule.

(Id.~ 168).

      Count II of the Complaint alleges that, as directors ofLMI, the Clairvest

Board Members owed LMI the fiduciary duties of care and loyalty; as the

controlling majority shareholder of LMI, Clairvest owed LMI's other shareholders

the fiduciary duty of loyalty; and at all relevant times, Clairvest had control over



                                          23
    Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 25 of 49 PageID #: 1036




the Board by virtue of the fact that it was the majority shareholder of the Company

and controlled a majority of the seats on the Board based on the fact that, at any

given time, the Clairvest designees to the Board were all either Clairvest

employees or acting at the discretion of Clairvest. 7 (Complaint ,i,i 173-175). The

Complaint further alleges that, in November 2011, Clairvest was aware that its

investment in LMI was threatened by the results of the Competitive Bidding

process; exerted its control over the Board, usurping its power and authority over

the sale process in order to control the form and substance of negotiations, and

seeking out transactions on behalf of Clairvest that contemplated the full payment

of Clairvest' s preferred shares without consideration of the value achieved for

other shareholders or regard for whether other transactions were in the best interest

of the Company. (Id. ,i,i 176-177). The Complaint also alleges that Clairvest acted

in bad faith in seeking out transactions that would maximize Clairvest's return on

investment and failing to seek out strategic transactions in the best interest of LMI

and all ofLMI's shareholders. (Id. ,i 179). The Complaint contains the same

allegations against Clairvest Appellees regarding the LMR Merger as asserted

Count I; namely, that Clairvest and Clairvest Board Members failed to consider or




7
  The parties dispute whether the Complaint contains sufficient allegations to infer
that Clairvest controlled the LMI Board of Directors. (See D.I. 14 at 23-26; D.I. 17
at 4-9). The Decision does not address this issue, and based on the conclusions
herein, it is not necessaiy for the Court to reach this question to resolve this appeal.

                                          24
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 26 of 49 PageID #: 1037




correct various apparent violations of healthcare laws, including Medicare

compliance regulations, and wasted corporate assets by causing the Company to

proceed with the LMR Merger before proper lender and shareholder approval had

been obtained and by transferring funds without receiving any value in return. (Id.

, 182). As such, the Complaint alleges, "Clairvest and the Clairvest Board

Members are not entitled to the protection of the business judgment rule for the

breach of their duties." (Id., 183).

      On appeal, the Trustee attempts to show that the allegations of the

Complaint asserted non-exculpated conduct by the Clairvest Appellees during

three separate time-frames: the sale process in late 2011 and early 2012 (which the

Trustee refers to as the "First Sale Process"); the second sale process in 2012 and

2013 (which Trustee refers to as the "Second Sale Attempt"); and in 2013, while

LMI was in the process of completing the LMR Merger.

             1.    First Sale Process (Complaint ,r,r 68-91)

      With respect to the Board as a whole, the majority of the Complaint's

allegations concern omissions and a disregard for their duties to inquire and be

informed about the effects of the Competitive Bidding failure, the sale process, and

the unsuccessful merger process. (See, e.g., Complaint,, 71-72 (Board made no

effort to understand or approve proposed process regarding LMI sale); id. , 75

(Board did not deliberate regarding formation of Special Committee); id. , 77



                                         25
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 27 of 49 PageID #: 1038




(Board failed to monitor Special Committee); id.      ,r 80 (the 2011-2012 sale process
ran and concluded without Board oversight); id.      ,r,r 81, 88, 90 (Board knew
Competitive Bidding was a significant issues for LMI but did little to prepare for a

transition); id.   ,r,r 84-85 (Board did not inquire of scope or progress of search for
acquisition candidates which could expand LMI's geographic reach or other

updates on sale progress); id.    ,r 96 (Board did not first meet for month following
LMI's Competitive Bidding failure to consider options)). As the Decision notes,

bad faith involves either subjective bad faith where the fiduciary is motivated by an

actual intent to do harm, or a conscious disregard of one's fiduciary duties

involving misconduct that is more culpable than simple inattention or failure to be

informed of all facts material to the decision. LMI Legacy, 2017 WL 1508606, at

*8. The Complaint's allegations concern an inattention or failure to be informed of

all facts material to the sale and merger. Failure to inform one's self of available

material facts, and without more, cannot constitute bad faith. See Ampal-Am., 543

B.R. at 475.

       With respect to the Clairvest Appellees, as the Bankruptcy Court correctly

noted, in order to plead around section 402(b ), the Complaint must contain factual,

nonconclusory allegations that implicate one of these exceptions: (1) bad faith, (2)

intentional misconduct, (3) knowing violation of law, (4) financial profit or other




                                             26
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 28 of 49 PageID #: 1039




advantage to which the director was not legally entitled, and ( 5) violations of

section 719 of the Business Corporation Law.

      The parties agree that the section 719 exception does not apply. (See D.I. 14

at 22 n.10; see generally, D.I. 10, 17). The Complaint does not state sufficient

factual matter to support an inference that Appellees obtained a financial profit or

other advantage as a result of their alleged acts or omissions. The Trustee's claims

alleging breaches of fiduciary duties against Clairvest Appellees are predicated on

the argument that Clairvest dominated the LMI Board, ultimately usurping control

of the sale process to LMI's detriment. As set forth below, the Complaint's

allegations of misconduct against the Clairvest Appellees are insufficient to allow

the Court to draw a reasonable inference of an intent to do harm to LMI or

intentional misconduct.

      The Complaint alleges that Clairvest was obligated to retain RBC because of

the parties' pre-existing relationship; that neither Clairvest nor RBC disclosed their

prior relationship to the Board; that no other candidates were considered for the

engagement; and that Clairvest announced the retention even before the Board ever

met to consider it. (Complaint~~ 70-72). The Complaint further alleges that

Clairvest controlled the Company's relationship with RBC, used RBC to set a

strike price, and received negotiated bids which it failed to disclose to LMI. (Id.   ~~


79, 86-87). According to the Complaint, the Clairvest Appellees usurped control



                                         27
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 29 of 49 PageID #: 1040




of the Board in this manner for the improper purpose of their "single-minded

pursuit of liquidating their preferred shares." (Id.   ,r 14).
      The Trustee concedes that Clairvest had the right to trigger the sale process

in November 2011 pursuant to the Shareholders Agreement. (D.I. 10 at 36). The

Complaint concedes that, at the November 4, 2011 LMI Board meeting, the Board

created a three-person subcommittee of Sturdee, Landauer, and Rocco, "to oversee

the sale process." (Complaint ,r 71 ). There is nothing to support the allegation that

Clairvest was required to retain RBC. Indeed, the email referenced in the

Complaint, in which Sturdee notified another bank that it had been unsuccessful in

securing the engagement, stated that "we are obligated to give our institutional LPs

a shot at mandates like this where they have the subject matter expertise and

experience, which they do in this case." (Adv. D.I. 141-1 at 2). This indicates that

other banks were interviewed and that RBC was selected for its expertise and

experience. As the Bankruptcy Court noted, "[t]he Trustee does not allege that,

notwithstanding Clairvest's pre-existing relationship with RBC, LMI should not

have hired RBC or that another bank would have enabled LMI to reach a different

result." LMI Legacy, 2017 WL 1508606, at *8.

      Additionally, the proffered evidence reflects that the RBC engagement letter

was circulated to LMI's corporate counsel and secretary to the Board four days

before the November 4, 2011 Board meeting. (Id.) Under the Shareholders'



                                          28
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 30 of 49 PageID #: 1041




Agreement, Clairvest had the right to select LMI's investment advisor, and while it

was subject to Landauer's consent, the Complaint alleges that Landauer provided

that consent at the November 4, 2011 Board meeting. (Complaint ,I 72)

      The Trustee asserts that "upon information and belief' Clairvest Appellees

received negotiated bids for LMI for $70 million and failed to disclose those bids

to the Board. (Complaint ,I 87). An offer close to this amount would have been

significantly higher than the $22 million received in LMI's eventual post-petition

sale. (See D.I. 10 at 40). The Clairvest Appellees argue that Trustee's conclusory

statements regarding alleged undisclosed bids is not sufficient, as the Complaint

does not identify anything about the alleged offers, sources, or terms, and instead

pleads their existence in the generic plural. Nor do the allegations state how those

offers prefer Clairvest' s interests over the interests of other shareholders, the

Clairvest Appellees argue. Conversely, the Trustee argues that this is a factual

question that can only be answered in discovery because the details of the offers

are facts to which only Clairvest Appellees - and their insider investment banker -

have access. (D.I. 17 at 10). The Trustee further contends that, while it is an issue

of fact more appropriate for summary judgment, the Complaint provided sufficient

support for allegations that negotiated bids were received but not disclosed. The

Trustee attaches to his Reply several communications, all apparently concerning

the same potential suitor: an April 27, 2012 email indicating that "RBC explained



                                           29
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 31 of 49 PageID #: 1042




to [bidder] that management likes them but that Clairvest is not willing to transact

at the $70M Valuation" and concluding "It's nothing yet, but it's a step in the right

direction." (D.I. 17, Exh. B-1). Trustee also attaches a May 3, 2012 email between

RBC and Clairvest attaching a letter of intent from the bidder at an $80 million

purchase price. (Id. at Exh. B-2); but see June 2012 company memo, addressing

potential sale of the company to the same bidder, which states that the bidder " ...

came back with 'final' bid of $70M, which they subsequently raised to $80M, then

unexpectedly withdrew, citing new views regarding regulatory uncertainty." (Id.,

Exh. A at 6 (emphasis added)).

      The Court agrees that the Complaint's linchpin allegation - the supposed

offers received by Clairvest during this period that were not disclosed to the Board

or acted upon - lacks adequate support to nudge the Trustee's claims of

misconduct "across the line from conceivable to plausible." Twombly, 550 U.S. at

570. The allegations and documents reflect negotiations with one bidder that

ultimately failed, and the remaining portions of the Complaint contain merely

conclusory statements regarding Clairvest's improper motive and purpose. The

Complaint alleges no facts other than that the First Sale Process was properly

initiated by Clairvest and ended without a successful sale. Although the Complaint

also puts forth conclusory statements that Clairvest was required by its own

investors to realize a "specific exit" from Clairvest's investment in LMI, the



                                         30
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 32 of 49 PageID #: 1043




Trustee concedes that "Clairvest was seeking to maximize a sale price, and if

achieved, all shareholders may have benefitted equally." (D.I. 10 at 37). As the

Bankruptcy Court noted, the Complaint also failed to allege that a different

investment banker "would have enabled LMI to reach a different result." LMI

Legacy, 2017 WL 1508606, at *8. In sum, nothing is alleged in the Complaint

suggesting that, during the first sale process, the Clairvest Appellees were engaged

in bad faith or intentional misconduct, knowingly violated the law, or obtained a

financial profit or other advantage to which they were not legally entitled.

             2.     Second Sale Attempt (Complaint ,r,r 92-116)

      With respect to the second sale process, the Complaint alleges that during

the period after January 20, 2013, following LMI's loss of the Competitive

Bidding process, the Clairvest Appellees secretly sought a sale transaction that

would prefer Clairvest' s preferred stock interests over the interests of LMI' s

common shareholders. The Trustee argues that "Clairvest focused on maximizing

the value of preferred shares and pursuing 'creative ways to get Clairvest whole' to

the exclusion of common shareholders." (D.I. 10 at 41 (citing 1114 of the

Complaint and quoting email from Quadrant to Rotman and Champsi). Paragraph

114 of the Complaint, on which the Trustee relies, alleges only that the Clairvest

Directors were discussing a possible sale transaction with Quadrant, and does not

allege that the Clairvest Directors actually proposed excluding LMI' s common



                                         31
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 33 of 49 PageID #: 1044




shareholders in connection with the Quadrant transaction or that Quadrant made an

actual offer which excluded common shareholders. The Complaint also quotes

communications from Champsi indicating that he was "weary of putting more

[preferred shares] above us in the structure." (Complaint 'if 105). Again, there is

no allegation that such an offer favoring preferred shares was ever made.

      The Trustee further argues that the Clairvest Appellees advanced their own

interests as preferred stockholders in negotiations with Allcare but provides no

support for this conclusory statement. (D.I. 10 at 42). The Letter of Intent with

Allcare provided that Allcare would acquire LMI by paying LMI's existing

shareholders $33 million in cash and assuming LMI's debt. (Complaint 'if 106). In

the Complaint, Trustee conceded that "Allcare's valuation ofLMI was higher than

any other offer." (Id. 'if 118). The Trustee refers to the Allcare transaction as

"viable." (D .I. 10 at 53 ). There is no allegation in the Complaint that the All care

transaction would have favored LMI' s preferred stockholders. The Allcare

transaction was approved by an 8-1 vote of the Board and fell apart not because of

any action or inaction by the Clairvest Appellees, but because the U.S. Attorney

General's office initiated the CID regarding LMI' s alleged violations of the

Federal False Claims Act. (Complaint 'if'if 125-126).

      While the Complaint includes many references to "bad faith" and "waste,"

these conclusory assertions alone, as the Bankruptcy Court found, are insufficient



                                          32
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 34 of 49 PageID #: 1045




to plausibly plead bad faith under New York law. See, e.g., Stern v. Gen. Elec.

Co., 837 F. Supp. 72, 76 (S.D.N.Y. 1993), aff'd, 23 F.3d 746 (2d Cir. 1994). As

noted, bad faith requires "either subjective bad faith where the fiduciary is

motivated by an actual intent to do harm, or a conscious disregard of one's

fiduciary duties involving 'misconduct that is more culpable than simple

inattention or failure to be informed of all facts material to the decision.'" Ampal-

American Israel Corp., 543 B.R. at 475 (internal citations omitted). Nothing is

alleged in the Complaint that would support an inference that during the Second

Sale Attempt, the Clairvest Appellees (1) were engaged in bad faith or intentional

misconduct, (2) knowingly violated law, or (3) obtained financial profit or other

advantage to which they were not legally entitled, thus no violation of the duty of

care has been stated that would not be exculpated by LMI' s certificate of

incorporation.

      The Decision notes that while the "complaint paints a broad picture of

Clairvest and the Board engaging in activity that was questionable, to say the

least," "the instant Claims are duty of care claims, and not duty of loyalty claims."

LMI Legacy, 2017 WL 1508606, at *9. Self-interestedness is a hallmark of the

breach of one's duty of loyalty, and the test for self-interestedness is whether he

will "receive a direct financial benefit from the transaction which is different from

the benefit to shareholders generally." Stein, 472 F. App'x at 66. Thus, to plead



                                         33
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 35 of 49 PageID #: 1046




around the Exculpation Clause, the Trustee was required to allege that a transaction

actually occurred. With no transaction having been consummated during the First

Sale Process or Second Sale Attempt, the Complaint has not asserted a non-

exculpated claim based on a breach of the duty of loyalty either.

             3.    Failed LMR Merger (Complaint,, 117-160)

      Trustee argues that Counts I and II of the Complaint plead around the

Exculpatory Clause based on allegations that the Clairvest Appellees violated

various healthcare laws in connection with the failed LMR Merger. Specifically,

Trustee argues that the Complaint properly plead (i) knowing violations of

healthcare laws on the part ofClairvest (Complaint ,r,r 31-33); and (ii) intentional

misconduct in the form of fraudulent payments (id.       ,r,r 34-35).
      The Complaint alleges that Champsi and Pirzada, Medstar's CEO, "told

Rocco that they intended to operate the merged companies in violation of the law"

until certain compliance issues were resolved. (Id.      ,r 135).   However, the

Complaint later alleges that "Clairvest proposed ce1iain work-around solutions ...

to comply with Medicare regulations." (Id.    ,r 148).    The Trustee argues that,

despite briefing and argument on the specific issue, the Decision did not consider

the Trustee's allegations that the Clairvest Appellees caused and allowed LMI to

operate in knowing violation of the law. (D.I. 10 at 48). The Court finds that,

while not addressed specifically in the Decision, the factual allegations contained



                                         34
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 36 of 49 PageID #: 1047




in the Complaint do not support a reasonable inference of intentional misconduct

that would fall outside of the Exculpatory Clause. The mere fact that, as the

Complaint alleges, LMI' s compliance officer did not agree with the proposed work

around solutions is insuffcient for the Court to reasonably infer that the Clairvest

Appellees were knowingly violating the law. Rather, the allegations in the

Complaint depict Clairvest Appellees taking actions to comply with the law.

      Conclusory allegations of illegality have been rejected by courts on motions

to dismiss as insufficient to allege a breach of fiduciary duty. See, e.g., In re Hecla

Min. Co. Derivative S'holder Litig., 2014 WL 689036, at *9 (D. Idaho Feb. 20,

2014) (with respect to plaintiffs allegation that defendants actively caused or

permitted Hecla to violate mine safety law, "Plaintiffs provide no allegations of

fact beyond these conclusory assertions regarding either the information made

available to the board or what the board did in response to such information ....

Simply put, more is needed."); Wood v. Baum, 953 A.2d 136, 142 (Del. 2008)

("[T]he Complaint alleges many violations of federal securities and tax laws but

does not plead with particularity the specific conduct in which each defendant

'knowingly' engaged, or that the defendants knew that such conduct was illegal.");

Rattner v. Bidzos, 2003 WL 22284323, *6 (Del. Ch. Sept. 30, 2003) (same).

      With respect to the circumstances surrounding the transfer of funds from

LMI to Rite Care and Medstar as part of the proposed merger - the corporate



                                          35
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 37 of 49 PageID #: 1048




waste alleged in the Complaint -    it is clear that, although the merger process had

commenced, it had not closed before LMI lost its rights to take Medicare orders

due to losing the Competitive Bidding process. (Complaint if 145). While the

Complaint paints a picture of gratuitous payments from LMI to Rite Care and

Medstar for no apparent purpose (id. ,I,I 145-46), the Complaint also alleges in

these paragraphs that "Rite Care faced significant problems in keeping up with the

increased volume [ofMedicare orders]." (Id. ,I 145). The Complaint does not

allege that such transfers were made in bad faith or with the intent to defraud.

Rather, the Complaint alleges that the payments were made in connection with the

LMR Merger, at a time when all involved expected that the merger would be

completed, and not for some illicit purpose that would fall outside of the

Exculpatory Clause. Again, the facts as alleged are simply not sufficient to nudge

the Trustee's claims of intentional misconduct or knowing violation of the law

"across the line from conceivable to plausible." Twombly, 550 U.S. at 570.

      Similarly, the Trustee asserts that Clairvest participated in intentional

misconduct during the LMR Merger based on the Complaint's allegations of a

transfer of $104,922.16 from LMI to Clairvest GP Manageco Inc. for unspecified

services. (Complaint ifif 282-283). These allegations are insufficient to allow the

Court to draw a reasonable inference of an intent to do harm to LMI or intentional

misconduct that would satisfy Trustee's burden in pleading around the Exculpatory



                                         36
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 38 of 49 PageID #: 1049




Clause. Reference to conclusory allegations of "intentional misconduct" are

insufficient under New York law. See, e.g., In re Ampal-Am., 543 B.R. at 474;

Teachers' Ret. Sys., 244 A.D.2d at 232.

      Quoting Ampal-American Israel Corp., the Bankruptcy Court correctly

noted that even "[a]ssuming [the Complaint] states a claim for breach of duty, it

does not allege dishonesty or an improper purpose, and the mere invocation of 'bad

faith' does not transform the claim into something it's not." LMI Legacy, 2017 WL

1508606, at *8. Given that neither Clairvest nor the Clairvest Directors breached

any duty owed to LMI, the Court agrees that they are afforded the benefit of the

business judgment 1ule and concludes that Counts I and II were properly

dismissed.

      C.     Breach of Fiduciary Duty Claims Against Rocco and Burdi
             (Count III)

      Count III of the Complaint alleges that, as officers ofLMI, Rocco and Burdi

owed LMI the fiduciary duties of care and loyalty. The Complaint alleges that

despite these duties, Rocco and Burdi, acting individually and collectively, pursued

their own interests, abdicated their duties as managers, authorized bonus payments

to themselves, and favored employees prior to their respective resignations.

(Complaint ,r,r 190-191). The Complaint alleges that Rocco and Burdi favored a

transaction with Allcare because they would continue to manage the new entity

and see a full return on their financial investment in LMI; shared a dislike for


                                          37
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 39 of 49 PageID #: 1050




Pirzada as the co-CEO that would inevitably follow the LMR Merger; consciously

disregarded their duties by interfering with the LMR Merger and any transaction

other than their preferred Allcare transaction; abdicated their management

positions when the Company was on the verge of financial ruin; and authorized

bonus payments immediately prior to their respective resignations. (Jd.        ~~   192-

193 ). The Complaint alleges that Rocco and Burdi's actions were entirely adverse

to the LMI' s best interests, directly led to the LMI' s bankruptcy filing, and, as

such, the Complaint alleges, Rocco and Burdi are not entitled to the protection of

the business judgment rule for breach of their duties. (Id.   ~~   195-196).

      The Decision dismissed Count III for breach of fiduciary against Rocco and

Burdi, citing "the aforementioned reasons" relating to the dismissal of Counts I and

II against Clairvest Appellees. LMI Legacy, 2017 WL 1508606, at *9. The

Trustee argues that the Complaint contains discrete and unique allegations

pertaining only to Rocco's and Burdi's bad faith and disloyal conduct that are not

implicated in Counts I and II. (D.I. 10 at 52).

      The Trustee argues that the Complaint sufficiently pleads that Rocco and

Burdi breached their fiduciary duties by (1) pursuing a deal with All care to

advance their personal interests; (2) ignoring warnings and failing to object to

Clairvest's plan to operate LMI in violation of healthcare laws during the LMR

integration; (3) sabotaging the LMR merger; (4) abandoning LMI at a critical time



                                          38
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 40 of 49 PageID #: 1051




to work for a competitor; and (5) engaging in self-dealing relating to bonuses and

other payments before resigning. (D.I. 10 at 26, 46).

       More specifically, the Trustee argues that "Rocco's and Burdi's interest

were incompatible with LMI's because they were concerned with only maximizing

personal compensation, interests, and keeping their management positions" and

that the factual allegations in the Complaint support a reasonable inference that

Rocco and Burdi pursued an Allcare transaction at the expense of the superior

interest ofLMI, in violation ofNew York law. (D.I. 10 at 48-49 (citing Foley, 21

A.D.2d at 66)). According to the Trustee, the Complaint sufficiently alleges that,

during the Second Sale Attempt, Rocco sent multiple emails to Champsi asking

what Rocco and Burdi would personally recoup under various deals, indicating that

they were interested only in their personal profit. (Complaint tjf 102). The

Complaint further alleges that Rocco expressed hostility for any deal involving

Quadrant or Pirzada, demonstrating his personal animus for Pirzada, and that he

had no intention of giving a deal with those parties a fair chance, regardless of

whether such a deal was in LMI' s best interests. The Complaint alleges that Burdi

similarly revealed his hostility to Pirzada in an email underscored with profanity.

(Id. tjftjf 110, 150). The Complaint alleges that Rocco and Burdi singularly sought

an Allcare transaction based on their monetary interest in job security as well as a

prideful interests in not sharing responsibilities with Pirzada. (Id. tjftjf 129, 136-



                                            39
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 41 of 49 PageID #: 1052




13 7). The Complaint cites an internal Clairvest memo stating "it is evident ... that

[Appellees] were never going to cooperate with the merger and aggressively

sought to sabotage it." (Id.~ 159). The Complaint also cites communications

where Rocco foreshadowed "that a number ofLMI executives have other job

opportunities" and "will walk out the door if [Pirzada] takes over." (Id.~ 36).

Moreover, the exodus is precisely what the Complaint alleges did occur: Rocco

and Burdi resigned, taking with them "a mass defection of [approximately 70]

employees ... including every member of the senior management team," despite

knowing these actions would destroy LMI. (Id.     ~   159).

      While the Allcare deal would have allowed Rocco and Burdi to keep their

positions, there are no factual allegations that that the Allcare deal provided less

value to LMI than any other offer. The only personal interests alleged to have

been pursued by Rocco and Burdi are continued employment on with Allcare and

recouping their financial interests in LMI. (Complaint~ 101 ). The Complaint

contains no allegations that Rocco and Burdi were "on both sides" of the Allcare

deal or benefitted from the LMR integration. Moreover, the deal never came to

fruition, so Rocco and Burdi could not have received any benefit not shared by all

ofLMI's shareholders. When the Allcare deal failed to close, the Board voted to

approve the LMR Merger, despite Rocco vehemently opposing the proposed

leadership structure. Rocco opposed the integration of the companies prior to



                                          40
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 42 of 49 PageID #: 1053




finalization of the LMR merger, including the work-arounds, and the Complaint

alleges his objections were ignored. (Complaint ,r,r 145-149). Rocco and Burdi

were not the only employees to exit LMI during the conceded premature

integration of LMI with Medstar and Rite Care; the exodus included 75 employees

and senior management, including CFO John Accumanno and Maureen O'Leary,

and this leadership exodus led to TD Bank's withholding of consent to the LMR

Merger. The allegations outlined above are not sufficient to show that Rocco and

Burdi were "motivated by an actual intent to do harm" or a "conscious disregard of

one's fiduciary duties" as is required to plead bad faith. Like Counts I and II, the

allegations against Rocco and Burdi concern a lack of due care, which alone do not

rise to the level of non-exculpable breach of duty of loyalty or good faith.

      However, the Court agrees with the Trustee that the Complaint contained

additional discrete and unique allegations against Rocco and Burdi that should

have been addressed in the Decision. Just before Rocco and Burdi left, the

Complaint alleges that they drained LMI of important operating funds in the

amount of $250,000. The Complaint alleges self-dealing in transactions including

bonus payments authorized by Rocco and Burdi and benefits payments based on

accrued vacation which were permitted only as a result changes in LMI' s vacation

policy instituted by Rocco and Burdi. (Id.    ,r,r 151-152).   Notably, it appears that




                                         41
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 43 of 49 PageID #: 1054




Rocco and Burdi never moved to dismiss the breach of fiduciary duty claims

related to bonus payments and benefit payments they received.

      The Bankruptcy Court dismissed the claims against Rocco and Burdi sua

sponte without analysis. Had this been the end of the matter, the Court would not

be able to affirm Count Ill's dismissal. However, on reconsideration, the

Bankruptcy Court provided context for its ruling. There, the Trustee argued that

the Bankruptcy Court should reconsider its dismissal of Count III for two reasons:

(1) on the ground that Rocco and Burdi had not disputed that the Trustee's

allegations, which concerned payments they and other employees who left LMI

had accepted, stated a viable claim for breach of fiduciary duty; and (2) the

Bankruptcy Court overlooked discrete and unique factual allegations pertaining

only to Rocco and Burdi's alleged misconduct- specifically, allegations that

Rocco and Burdi violated their duty of loyalty by in promoting their own personal

interests which were incompatible with those ofLMI. In the Reconsideration

Decision, the Bankruptcy Court explained that the Complaint failed "to allege

sufficient facts to support a finding that Rocco and Burdi pursued interests that

were incompatible with LMI's interests when they resigned, accepted bonus

payments, and allegedly attempted to solicit LMI employees." LMI Legacy, 2017

WL 3432366, at *2. The Bankruptcy Court also cited evidence presented relating

to a release of Rocco and Burdi entered in resolution of a related employment



                                         42
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 44 of 49 PageID #: 1055




lawsuit, which, on its face, barred the Trustee from asserting claims against Rocco

and Burdi relating to improper solicitation ofLMI employees. Id. at *2, n. 10.

(See D.I. 193, Exh. A & B ("The settlement agreement released claims regarding

the non-solicitation provisions contained in Rocco and Burdi's employment

agreements. The non-solicitation provisions prohibited Rocco and Burdi from

soliciting f01mer employees. However, the release explicitly provides that Rocco

and Burdi are released from any and all manner of actions, causes of actions,

losses, claims relating to the solicitation of former employees.").

      The Court agrees that reading the Complaint in a light most favorable to the

Trustee, it contains insufficient allegations for the Court to reasonably infer that

Rocco and Burdi violated the duty of care by conduct that does not fall within the

Exculpation Clause. Trustee contends although Rocco and Burdi were "free to

resign when they wanted," this does not negate the fact that by "running away" at a

critical time Rocco and Burdi breached their fiduciary duties. (D.I. 10 at 51 ). The

mere fact that LMI was in financial distress cannot elevate Rocco and Burdi' s

resignations to breaches of a duty of care, much less a breach of the non-

exculpated duties of loyalty and good faith. With respect to the other duty of

loyalty claims, other than conclusory allegations, the Trustee has failed to show

that the acceptance of bonuses and other payments was in fact incompatible with

LMI's interests. "[W]here the well-pleaded facts do not permit the court to infer



                                          43
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 45 of 49 PageID #: 1056




more than the mere possibility of misconduct, the complaint has alleged - but it

has not 'show[n]'-that the pleader is entitled to relief." Ashcroft, 556 U.S. at 679

(citation omitted). Dismissal of this claim may be affirmed because this issue was

raised in the Bankruptcy Court and affirmance is warranted on any basis that finds

support in the record. Geness v. Cox, 902 F.3d 344,356 (3d Cir. 2018); Parks v.

Twp. ofPortage, 385 Fed. Appx. 118, *6 (3d Cir. 2010).

      D.     Dismissal With Prejudice of Counts I, II, and III

      The Supreme Court has instructed:

      [t]he grant or denial of an opportunity to amend is within the
      discretion of the [] court, but outright refusal to grant leave without
      any justifying reason ... is not an exercise of discretion; it is merely
      abuse of that discretion and inconsistent with the spirit of the Federal
      Rules.

Foman v. Davis, 371 U.S. 178, 182 (1962) (emphasis added). In the Third Circuit,

"[i]t does not matter whether or not a plaintiff seeks leave to amend. We have

instructed that if a complaint is vulnerable to 12(b)( 6) dismissal, a district court

must permit a curative amendment, unless an amendment would be inequitable or

futile." Phillips v. County ofAllegheny, 515 F.3d 224,236 (3d Cir. 2008).

      On appeal, the Trustee argues that, despite recognizing Defendants' conduct

and activities as "questionable, to say the least," the Bankruptcy Court included no

explanation for the basis of its decision to dismiss the fiduciary duty claims with

prejudice and deny leave to amend, which amounts to an abuse of discretion. (D.I.



                                           44
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 46 of 49 PageID #: 1057




10 at 55-56). And, according to the Trustee, "[t]he sheer number of emails,

memoranda, communications, Board meetings, and other factual matters

referenced and discussed in the context of a Rule 12(b )( 6) motion indicates the

availability of additional factual allegations to support the Trustee's underlying

claims." (Id. at 24-25).

       The Decision provided no explanation as to the basis for the Bankruptcy

Court's dismissal of the fiduciary duty claims with prejudice and such dismissal

would be an abuse of discretion were it not for the subsequent reconsideration

proceedings. The lengthy Reconsideration Motion set forth the reasons why the

Complaint met the pleading standard (see Adv. D.I. 190 ,-r,-r 28-54; Adv. D.I. 197,-r,-r

13-56), and it also challenged the Decision's dismissal of claims with prejudice on

the basis that the Decision did not set forth any explanation as to why amendment

would be futile or inequitable (Adv. D.I. 190 at 4 & ,-r,-r 55-56; Adv. D.I. 197 ,-r,-r 57-

60). The Trustee requested that the Bankruptcy Court "should allow the Trustee to

amend, or at least provide explanation for the basis of a 'with prejudice'

dismissal." (Id. at 4) (emphasis added).

      The Reconsideration Decision clarified the Bankruptcy Court's reasoning

for denying amendment was futility, as "the Trustee provided no facts or

allegations suggesting that amendment of the Complaint would cause the Court to




                                            45
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 47 of 49 PageID #: 1058




reach different results with respect to the dismissed claims." See LMI Legacy,

2017 WL 3432366, at *3 (quoting Burlington, 114 F.3d at 1434).

      The Trustee argues on appeal that the Bankruptcy Court abused its discretion

in denying leave to amend, and that he should be permitted to file a motion for

leave to amend in order provide such additional facts, allegations, or argument for

the viability of an amended complaint. (D.I. 17 at 24). Conversely, the Clairvest

Appellees argue that the Bankruptcy Court properly concluded that any attempt to

plead around the Exculpatory Clause would be futile in this case, and that the

Trustee failed to identify new facts or arguments in the Reconsideration Motion.

(D.I. 14 at 42). Similarly, Rocco and Burdi argue that the Trustee "failed to

present either new law or fact to show that the Bankruptcy Court's reasoning was

wrong, and it fails to explain how pleading new or additional facts will cure the

legal insufficiency identified in the Decision." (D.I. 16 at 20).

      Leave to amend a complaint may be denied where, among other things,

leave to amend would lead to undue delay or would be futile. Shane v. Fauver,

213 F.3d 113, 115 (3d Cir. 2000). Futility exists where the complaint, as amended,

would fail to state a claim upon which relief could be granted and would be

immediately subject to dismissal. Burlington, 114 F.3d at 1434. The Bankruptcy

Court's denial of the Trustee's opportunity to seek amendment is reviewed for

abuse of discretion. Lorenz, l F.3d at 1413. A court abuses its discretion only



                                          46
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 48 of 49 PageID #: 1059




when it makes a clear error of judgment, exceeds the bounds of permissible choice,

or when its decision is arbitrary, capricious or whimsical, or results in a manifestly

unreasonable judgment. Eastman v. Union Pac. R.R. Co., 493 F .3d 1151, 1156

(10th Cir. 2007); Pineda v. Ford Motor Co., 520 F.3d 237,243 (3d Cir. 2008)

(abuse of discretion exists when the "Court's decision rests upon a clearly

erroneous finding of fact, an errant conclusion of law or an improper application of

law to fact.")

      In two thorough opinions, Judge Sontchi determined that, at best, the breach

of fiduciary duty claims asserted in the Complaint were breaches of the duty of

care, and that the Exculpatory Clause, as a matter of law, shielded the Clairvest

Appellees from those claims. The Bankruptcy Court thus concluded that any

attempt to plead around the Exculpatory Clause would be futile in this case. There

is no basis to conclude that the exercise of the Bankruptcy Court's discretion in

this regard was arbitrary, results in a manifestly unreasonable judgment, or results

from an improper application of law to fact. If the duty of care claims are

ultimately exculpated, then granting the Trustee's request to replead the claims

with additional documentary and factual support will not lead to a different result.

The Bankruptcy Court further found no facts or allegations suggesting that

amendment of the Complaint would lead it to reach different results with respect to

the dismissal of Count III claims against Rocco and Burdi. The arguments



                                         47
Case 1:19-cv-00887-CFC Document 23 Filed 12/14/20 Page 49 of 49 PageID #: 1060




presented here with respect to the duty of loyalty claims against Rocco and Burdi

do not persuade the Court that amendment of the Complaint would lead to different

result.

          Finally, while the basis for the Bankruptcy Court's dismissal with prejudice

- futility - was set forth in the Reconsideration Decision, as opposed to the original

Decision dismissing the claims, I conclude that it would be a waste of the parties'

time and judicial resources to remand this matter to the Bankruptcy Court only for

it to repeat its determination. In light of the extensive briefing already submitted to

the Bankruptcy Court, remand to allow the Trustee to file a motion for leave to

amend in this case is not appropriate.

V.        CONCLUSION

          For the reasons set forth herein, the Court affirms the dismissal of Counts I,

II, and III of the Complaint with prejudice.




                                             48
